Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the information disclosure statement filed 18 May 2022.
Information Disclosure Statement
	The U.S. references cited in the information disclosure statement of 18 May 2022 were also cited in the information disclosure statements of 13 July 202 and 14 April 2021. These references have already been considered as indicated on the returned forms for the information disclosure statements of 13 July 202 and 14 April 2021. Since the US reference cited in the information disclosure statement of 18 May 2022 are duplicates of US references already considered, they have lines drawn through them as duplicate citations.
Based on applicants’ statement in the information disclosure statement of 18 May 2022 that the cited U.S. references may not be cumulative references, it is now unclear if the US references cited in the information disclosure statement of 18 May 2022, which are stated as “corresponding to”, are English-language equivalent applications and that they are translations of the cited Chinese references, which would allow them to fulfill the concise explanation of relevance requirement. Due to this uncertainty, the listed Chinese references now fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
If the cited U.S. references are English-language equivalent applications and that they are translations of the cited Chinese references, then the statement in MPEP 609.04(a)(II) that when the disclosures of two or more patents or publications listed in an information disclosure statement are substantively cumulative, a copy of one of the patents or publications may be submitted without copies of the other patents or publications provided that a statement is made that these other patents or publications are cumulative, implies that cumulative references can have a line drawn through them. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/23/22